Name: Commission Regulation (EEC) No 904/89 of 6 April 1989 amending Regulation (EEC) No 212/89 on a special intervention measure for common wheat in Germany
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 95/98 . 4. 89 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 904/89 of 6 April 1989 amending Regulation (EEC) No 212/89 on a special intervention measure for common wheat in Germany HAS ADOPTED THIS REGULATION : Article 1 Article 1 ( 1 ) of Regulation (EEC) No 212/89 is hereby replaced by the following : ' 1 . A special intervention measure in the form of an export refund shall be applied in respect of 900 000 tonnes of common wheat exported from Germany.' Article 2 Article 6 (3) of Regulation (EEC) No 212/89 is hereby replaced by the following : *3 . A refund awarded shall not be paid unless the common wheat exported is at least of intervention quality as defined in Article 2 (2) of Commission Regulation (EEC) No 1569/77 (  ).  However, as regards the moisture content, Commission Regulation (EEC) No 2469/88 (2) shall apply.  The protein content may not be less than 12,5 %. Where the quality does not comply with the standards laid down in this paragraph, the refund shall be reduced by ECU 20 per tonne. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 166/89 (2), and in particular Article 8 (3) thereof, Having regard to Council Regulation (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds (3), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 212/89 (4), as last amended by Regulation (EEC) No 620/89 (*), opens an invitation to tender for the export refund for common wheat ; Whereas, in the present situation, the quantity put up for tender should be increased ; Whereas the quality criteria laid down should be made stricter in order to ensure that the invitation to tender in question proceeds smoothly ; Whereas provision should be made, where the wheat does not correspond to the quality required, for a reduction to be applied to the refund instead of its being totally forfeited ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, 0) OJ No L 174, 14. 7 . 1977, p. 15. (a) OJ No L 213, 6. 8 . 1988 , p. 5.' Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 April 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 20, 25. 1 . 1989, p . 16 . O OJ No L 281 , 1 . 11 . 1975, p. 78 . (4) OJ No L 25, 28 . 1 . 1989, p . 67. 0 OJ No L 68, 11 . 3 . 1989, p . 11 .